United States Court of Appeals
                                                                                                 Fifth Circuit
                                                                                              F I L E D
                     IN THE UNITED STATES COURT OF APPEALS
                                                                                              December 1, 2006
                                   FOR THE FIFTH CIRCUIT
                                                                                          Charles R. Fulbruge III
                                                                                                  Clerk


                                            No. 05-40811
                                          Summary Calendar


UNITED STATES OF AMERICA,

                                                                                         Plaintiff-
                                                          Appellee,

                                                 versus

RICHARD R. MINDIOLA; WILLIAM BEDFORD,

                                                                                   Defendants-
                                                          Appellants.

                      ---------------------------------------------------------------
                           Appeals from the United States District Court
                                   for the Eastern District of Texas
                                      USDC No. 9:04-CR-24-4
                      --------------------------------------------------------------

Before DeMOSS, STEWART and PRADO, Circuit Judges.

PER CURIAM:*

       The Federal Public Defender appointed to represent Richard R. Mindiola has moved for leave

to withdraw from representation and has filed a brief in accordance with Anders v. California, 386

U.S. 738 (1967). Mindiola has not responded to counsel’s motion and brief. Our independent review

of the record and counsel’s brief shows that there are no nonfrivolous issues for appeal.




       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not be
published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
       Although counsel notes a possible ineffective assistance of counsel claim, as counsel concedes,

the record is insufficiently developed to allow consideration of this claim on direct appeal. See United

States v. Higdon, 832 F.2d 312, 313-14 (5th Cir. 1987). Accordingly, the motion for leave to

withdraw is GRANTED, counsel is excused from further responsibilities herein, and this APPEAL

IS DISMISSED. See 5TH CIR. R. 42.2.




                                                 -2-